DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Status
This Office Action is in response to the remarks and amendments filed on 04/08/2022. Claims 1 and 3-10 remain pending for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The following disclosed feature in claim 1 “wherein the second end of the exhaust duct is spaced apart in a lateral direction from the second end of the intake duct and the exothermic surface, to allow the air inside the first storage compartment to be discharged to the indoor area without coming into collision with the exothermic surface” is not illustrated in any of the drawings. It is unclear how the exhausted air from the first storage compartment is discharged to the indoor area without coming into collision with the exothermic surface. Therefore, the disclosed feature must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The following disclosed feature in claim 1 “wherein the second end of the exhaust duct is spaced apart in a lateral direction from the second end of the intake duct and the exothermic surface, to allow the air inside the first storage compartment to be discharged to the indoor area without coming into collision with the exothermic surface” has no antecedent basis. It is unclear in light of the specification how the exhausted air from the first storage compartment is discharged to the indoor area without coming into collision with the exothermic surface.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has added the limitation “wherein the second end of the exhaust duct is spaced apart in a lateral direction from the second end of the intake duct and the exothermic surface, to allow the air inside the first storage compartment to be discharged to the indoor area without coming into collision with the exothermic surface” in claim 1. The term “collision” is understood to be under its broadest meaning a contact between two or more things. However, there is nothing in the originally filed claims, specification or drawings to support this newly added limitation of the air inside the first storage compartment being discharged to the indoor area without coming into collision with the exothermic surface.   Thus, the newly added limitation is deemed to be NEW MATTER.
Claims 3-10 are rejected due to dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the second end of the exhaust duct is spaced apart in a lateral direction from the second end of the intake duct and the exothermic surface, to allow the air inside the first storage compartment to be discharged to the indoor area without coming into collision with the exothermic surface” in claim 1 renders the claim indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding the limitation "collision" as called for in independent claim 1 creates such an inconsistency between the claim and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). The specification does not use the claim terminology to identify the “…to allow the air inside the first storage compartment to be discharged to the indoor area without coming into collision with the exothermic surface” nor does the specification use the terms “collision”.  Finally, the specification does not define a manner in which the exhausted air from the first storage compartment is being discharged to the indoor area “without coming into collision with the exothermic surface”.
	Claims 3-10 are rejected due to dependency.

Allowable Subject Matter
Claims 1, 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner' s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Mamemoto (JP 2006200785). The prior art of record teaches a storage system that comprises an intake duct passing through the second exterior bottom portion, and having a first end which is in communication with the first storage compartment and a second end which is exposed to the indoor area, and wherein the second end of the intake duct is positioned directly above the exothermic surface; however, the reference fails to disclose, suggest or teach an exhaust duct mounted at the second exterior bottom portion of the first storage, and having a first end which is in communication with the first storage compartment and a second end which is exposed to the indoor area, and wherein the second end of the exhaust duct is spaced apart in a lateral direction from the second end of the intake duct and the exothermic surface.
Therefore, independent claim 1 with dependent claims therefrom are considered allowable.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763